Citation Nr: 9904933	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-04 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for right lung disability, 
including an upper lobectomy, lower thoracotomy, bullectomy, 
and residuals of a spontaneous pneumothorax, currently 
evaluated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1963 to 
December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim for a disability rating in excess of 30 
percent for his service-connected right upper lobectomy, 
lower thoracotomy, and bullectomy.  Thereafter, in accordance 
with 38 C.F.R. § 4.96, the veteran's co-existing lung 
disabilities, including previously service-connected 
pneumothorax residuals, were evaluated jointly, with a 
single, 30 percent, rating assigned.  

The Board remanded the veteran's appeal in April 1998 for 
further evidentiary development.  


FINDING OF FACT

The veteran's right lung disability is manifested by 
diffusion capacity of the lung for carbon monoxide by the 
single breath method of no better than 55 percent of the 
predicted value.


CONCLUSION OF LAW

An increased (60 percent) rating for right lung disability is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.3, 4.96, 4.97, Diagnostic Code 6843, (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected right lung 
disability is manifested by increased symptomatology, and 
therefore more nearly approximates the rating criteria set 
forth for at least the next higher disability rating.  
Specifically, the veteran complains of shortness of breath 
and weakness when climbing stairs, walking on uneven ground, 
lifting heavy loads, and bending over.

The Board notes that disability evaluations are determined by 
the application of a schedule of ratings which is based, as 
far as can practically be determined, on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1998).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service medical records show the veteran's complaints, 
diagnoses, and treatment for a spontaneous pneumothorax while 
being treated for pneumonia in October 1964.  A November 1974 
X-ray showed almost a complete pneumothorax on the right 
side.

Additionally, VA treatment records, VA examination reports, 
and private treatment records dating back to August 1973 are 
part of the record on appeal.  The Board observes that these 
records include, among other things, the veteran's complaints 
(chest pain and shortness of breath), diagnoses, and 
treatment following a 1973 left thoracotomy and excision of a 
cyst of the left lung; a 1975 right upper lobectomy for 
bullous emphysema; and a 1990 right thoracotomy and complete 
excision and biopsy of lesions in the right lower lobe and a 
bullectomy.  See VA hospitalization records for the periods 
August 1973 to September 1973 and February 1975; July 1975 
letter from James H. Walker, M.D.; and January 1990 
hospitalization records from St. Francis Hospital.

Additionally, a January 1990 pulmonary function test (PFT) 
revealed, after medication, that the veteran's Forced 
Expiratory Volume at one second (FEV-1) was 79 percent of 
predicated value and Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO) was 70 
percent of predicated value (pre-medication).  A January 1992 
PFT revealed, pre-medication results of FEV-1 that was 67 
percent of predicated value, and DLCO was 57 percent of 
predicated value. 

A June 1996 PFT reported that the veteran, after being given 
medication, had an FEV-1 of 78 percent of predicated value 
that was characterized as mildly reduced, FEV-1\FVC that was 
mildly reduced (no numerical designation was provided), and a 
DLCO of 45 percent of predicated value.  The examiner opined 
that the veteran had mild obstructed airway disease with 
reversible airway component, no evidence of hyperinflation, 
moderate to severe reduction in diffusion capacity, mild 
hypoxemia, and significantly elevated carboxyhemoglobin 
suggestive of active smoking.

At both the veteran's June 1996 and September 1996 VA 
examinations, the veteran gave the history of his in-service 
and post-service treatment for the right lung disability as 
outlined above.  Thereafter, it was reported that the veteran 
had both a history of post-service exposure to asbestos in 
1973 and a 30-year history of cigarette smoking (one pack a 
day).  On examination, the chest was symmetrical, not 
restricted, and not tender.  Additionally, there were widened 
intercostal spaces, an increased AP diameter, and post-
operative scars.  On examination, the lungs had diminished 
breath sounds (left more then right) but there were no rales 
or wheezing.  There was also mild clubbing of the fingertips 
but without cyanosis.  Chest X-rays showed diffuse 
interstitial fibrosis, a right thoracotomy, minimal pleural 
thickening on the right, several small staples in the right 
lung, and possible bullae in the upper lung fields 
bilaterally. 

A December 1996 report of PFT showed that the veteran, after 
being given medication, had an FEV-1 of 78 percent of 
predicated value that was characterized as mildly reduced, 
FEV-1\FVC that was mildly reduced (no numerical designation 
was provided) and a DLCO of 45 percent of predicated value.  
The examiner opined that the veteran had mild obstructed 
airway disease, no evidence of hyperinflation, moderate to 
severe reduction in diffusion capacity, mild hypoxemia, and 
significantly elevated carboxyhemoglobin suggestive of active 
smoking.

VA treatment records, dated from January 1996 to June 1997, 
show, in substance, the veteran's complaints, diagnoses, and 
treatment for chest pain and shortness of breath.  See VA 
treatment records dated in January 1996, November 1996, and 
June 1997.  Additionally, a June 1997 examiner reported that 
the veteran had clear breath sounds and reported that he was 
being placed on a Proventil inhaler. 

At a June 1998 VA examination, the veteran gave the history 
of his in-service and post-service complaints, diagnoses, and 
treatment for his right lung disability as outlined above.  
He veteran complained of marked shortness of breath with 
walking on uneven ground, going up stairs, and heavy lifting.  
He also reported that his weight had gone up from 160 pound 
to 220 pounds since he stopped smoking.  On examination, his 
chest was clear to auscultation bilaterally.

The June 1998 PFT showed the veteran, after medication, had a 
FEV-1 of 83 percent of predicated value, FEV-1\FVC of 64 
percent of predicated value, and DLCO of 55 percent of 
predicated value.  The examiner opined that the veteran had 
mild obstructed airway disease, normal lung volumes, 
moderately reduced diffusion capacity, and normal arterial 
blood gases.

Historically, the RO granted service connection for a 
spontaneous right pneumothorax and assigned a noncompensable 
rating under Diagnostic Code 6814.  See RO decision entered 
in May 1972.  Thereafter, by Board decision entered in May 
1976, service connection was granted for a "post-operative 
right upper lobectomy."  In June 1976 the RO then assigned a 
separate 30 percent rating for a "post-operative right upper 
lobectomy" under Diagnostic Code 6816.  Thereafter, by 
decision entered in February 1990, the veteran's service-
connected "post-operative right upper lobectomy" was re-
characterized as a "right upper lobectomy with right lower 
thoracotomy and bullectomy," but his 30 percent rating was 
confirmed and continued under Diagnostic Code 6816.

The Board observes that, under 38 C.F.R. § 4.96, ratings for 
coexisting respiratory conditions under diagnostic codes 6600 
through 6817 and 6822 through 6847 may not be combined.  
38 C.F.R. § 4.96 (1996); 38 C.F.R. § 4.96 (1998) (rating 
criteria revised effective October 7, 1996, did not change 
this rule regarding combining ratings).  Where there is lung 
or pleural involvement, ratings under diagnostic codes 6819 
and 6820 may not be combined with each other or with 
diagnostic codes 6600 through 6817 or 6822 through 6847.  
Under 38 C.F.R. § 4.96, a single rating is to be assigned 
under the diagnostic code that reflects the predominant 
disability with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  Although the veteran has argued for a separate 
rating for the pneumothorax, this is not permitted under 
§ 4.96.

Before specifically addressing the question of the propriety 
of an increased rating, it should also be pointed out that 
the schedular criteria by which respiratory system disorders 
are rated changed.  See 46 Fed. Reg. 46728 (Sep. 5, 1996) 
(effective Oct. 7, 1996).  The amendment, among other 
changes, changed Diagnostic Code 6814 (pneumothorax) and 
Diagnostic Code 6816 (lobectomy) and added Diagnostic Code 
6844 (post-surgical residuals).  Therefore, adjudication of a 
claim for an increase must now include consideration of both 
the old and the new criteria, with those most favorable to 
the veteran being used to assign a rating.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  (The Board notes that, in 
a January 1997 supplemental statement of the case, the RO 
informed the veteran of the new criteria.  Additionally, by 
decision entered in May 1997, the RO applied the amended 
rating criteria to the veteran's service-connected right lung 
disabilities and continued the 30 percent rating pursuant to 
new Diagnostic Code 6843.)

Under the provisions of the new rating criteria Diagnostic 
Codes 6840 to 6845 are rated as restrictive lung disease.  
Under these criteria, the veteran is assigned a rating for 
his lung disability by looking at PFT results that include: 
FEV-1, the ratio of FEV-1 to FVC (FEV-1\FVC), Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO), or his maximum exercise capacity (Max Exercise 
Capacity).  Under the new Diagnostic Code, the severity of 
the veteran's lung disability may also be rated by 
determining, from the medical evidence of record, whether the 
veteran has cor pulmonale (right heart failure), has right 
ventricular hypertrophy, has pulmonary hypertension (shown by 
echo or cardiac catheterization), has episodes of acute 
respiratory failure, or requires outpatient oxygen therapy.  
38 C.F.R. § 4.97, Diagnostic Codes 6840 to 6845 (1998). 

Specifically, under new Diagnostic Code 6843, a 100 percent 
evaluation is awarded when there is an FEV-1 less than 40 
percent of predicated value; a ratio of FEV-1/FEC less than 
40 percent of predicated value; a DLCO of less than 40 
percent predicted of predicated value; a Max Exercise 
Capacity of less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); cor pulmonale; right 
ventricular hypertrophy; pulmonary hypertension; episodes of 
acute respiratory failure; or when outpatient oxygen therapy 
is required.  A 60 percent evaluation is warranted with an 
FEV-1 of 40 to 55percent of predicated value; a FEV-1/FVC of 
40 to 55 percent of predicated value; a DLCO of 40 to 55 
percent of predicated value, or maximum oxygen consumption of 
15 to 20 ml/kg/min.  A 30 percent evaluation is warranted 
with an FEV-1 of 56 to 70 percent of predicated value; FEV-
1/FVC of 56 to 70 percent of predicated value; or a DLCO 56 
to 65 percent of predicated value.

The Board notes that the veteran is not required to meet each 
of the stated criteria in order to warrant an increased 
schedular evaluation under Diagnostic Codes 6840-6845.  
Rather, the veteran need only meet one criterion, especially 
because the criteria are listed in the alternative.  See 
Johnson v. Brown, 7 Vet.App. 95 (1994).

The criteria in effect prior to those listed above provide 
that residuals of a pneumothorax were to be rated by analogy 
to Diagnostic Code 6602 (bronchial asthma).  Under old 
Diagnostic Code 6602 mild bronchial asthma with paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks warranted a 10 percent rating.  
Moderate bronchial asthma with asthmatic attacks of rather 
frequent intervals (separated by only 10-14 day intervals) 
with moderate dyspnea on exertion between attacks warranted a 
30 percent evaluation.  Severe bronchial asthma with frequent 
attacks of asthma (one or more attacks weekly), marked 
dyspnea on exertion between attacks with only temporary 
relief by medication; more than light manual labor precluded 
warranted a 60 percent evaluation.  Pronounced bronchial 
asthma with frequent asthmatic attacks and severe dyspnea on 
slight exertion between attacks with marked loss of weight or 
other evidence of severe impairment of health warranted a 100 
percent evaluation.  38 C.F.R. § 4.97 (1996).  A unilateral 
lobectomy warranted no more than 30 percent.  Diagnostic Code 
6816.  

Since the Board must consider whether the veteran would 
qualify for an increased rating under either set of criteria, 
Karnas, supra, consideration under the new criteria will be 
undertaken first.

Looking at the criteria that became effective October 7, 
1996, the Board finds that an increased (60 percent rating) 
is warranted.  As noted above, a 60 percent rating is 
warranted when the veteran's DLCO score on a PFT is 40 to 55 
percent of the predicted value.  § 4.97.  A review of the 
record on appeal shows that the veteran's DLCO score was 70 
percent of the predicted value at a January 1990 PFT, 
57 percent of the predicted value at a January 1992 PFT, 45 
percent of the predicted value on June 1996 and December 1996 
PFT reports, and 55 percent of the predicted value at a June 
1998 PFT.  Therefore, since the criteria do not require that 
the veteran meet each of the standards set forth in 
Diagnostic Code 6843, the foregoing results, which include 
recent DLCO levels of no more than 55 percent of the 
predicted value, leads the Board to conclude that the 
evidence supports a finding that the veteran's impairment is 
best approximated by the criteria for the 60 percent rating 
under the new criteria.  38 C.F.R. § 4.97, Diagnostic Codes 
6840 to 6845 (1998). 

For the reasons set forth above, an increased (60 percent) 
rating is warranted by application of the new criteria, but 
no more.  A rating greater than 60 percent is not warranted 
under the new criteria because neither the PFTs, nor the 
treatment records contained in the record on appeal show FEV-
1, FEV-1\FVC, or DLCO's of less than 40 percent of the 
predicted value, a Maximum Exercise Capacity of less than 15 
ml/kg/min oxygen consumption, right heart failure, right 
ventricular hypertrophy, pulmonary hypertension, episodes of 
acute respiratory failure, or the need for outpatient oxygen 
therapy.  Additionally, there is no indication that the 
overall impairment caused by the veteran's multiple 
respiratory problems warrants elevation to the next higher 
rating.  § 4.96.  This is so because, as described below, the 
veteran's disability has been described as "mild" as to the 
obstructive component, and there is no suggestion in the 
record that the veteran's symptoms are best approximated by 
the new criteria for a higher rating.

Turning to the old criteria, the Board finds that an 
increased rating is not warranted under the old.  As noted 
above, a 100 percent rating is warranted for pronounced 
bronchial asthma with frequent asthmatic attacks and severe 
dyspnea on slight exertion between attacks with marked loss 
of weight or other evidence of severe impairment of health.  
38 C.F.R. § 4.97, Diagnostic Code 6802 (1996).  A 60 percent 
rating requires frequent attacks (once or more a week); 
marked dyspnea on exertion with only temporary relief by 
medication; or more than light manual labor precluded.  Id.  
However, a review of the record on appeal reveals that, while 
the veteran has frequently complained of shortness of breath 
with walking on uneven ground, walking up a flight of stairs, 
and upon heavy lifting, no objective medical evidence had 
been presented to show his right lung disability equates to 
problems contemplated by these criteria.  In fact, VA 
examiners have most frequently characterized the severity of 
his disability as "mild."  See June 1996, September 1996, 
and June 1998 VA examination reports.  Moreover, not only has 
the veteran not lost weight, he reported that his average 
weight had risen from 160 pounds to 220 pounds over the last 
several years.  Furthermore, the June 1998 VA examiner 
described the veteran as being in no acute distress.  Only 
with heavy lifting, such as when working on automobiles, does 
the veteran experience difficulties with dyspnea to the 
degree contemplated by these criteria.  This is not 
suggestive of the degree of disability contemplated by the 60 
or 100 percent levels, such as preclusion of more than light 
manual labor, or marked dyspnea on exertion that is only 
temporarily relieved by medication.  Consequently, the Board 
finds that the veteran's symptoms do not warrant increased 
rating under the old criteria.  

Finally, although the veteran has scarring of the chest as a 
result of surgery, there is no suggestion in the record that 
any scar is symptomatic in any way, or otherwise causes any 
loss of function.  See 38 C.F.R. § 4.118 (1998).  


ORDER

An increased (60 percent) rating for right lung disability is 
granted under the rating criteria which became effective 
October 7, 1996.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

